Citation Nr: 0934986	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  95-11 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	E. Audrey Glover-Dichter, 
Attorney


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the Veteran's 
application to reopen a claim of service connection for low 
back disability.  The Veteran appealed, but in December 1997, 
the Board likewise denied his application to reopen his low 
back disability claim.  

In a December 2004 decision, however, the Board found that 
the December 1997 Board decision contained clear and 
unmistakable error and reversed that determination and 
remanded this matter for further development in January 2005 
and in December 2006. 

In January 2008, the Board denied service connection for a 
low back disorder, and the Veteran appealed to the Courts of 
Appeals for Veterans Claims (Court).  In February 2009, the 
Court granted a Joint Motion of the parties to vacate the 
Board's decision and remand the claim for additional 
development and reasons and bases for the Board's decision.  

The appeal is REMANDED to the Regional Office in St. 
Petersburg, Florida.   


REMAND

The Board has no discretion and must remand this matter for 
compliance with the Court's February 2009 order granting the 
parties' joint motion to remand.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 
19 Vet. App. 414, 425 (2006) (holding that the duty to ensure 
compliance with the Court's order extends to the terms of the 
agreement struck by the parties that forms the basis of the 
joint motion to remand).  

In March 1995, the Veteran provided VA with a statement that 
he had been recently examined by a private physician in 
conjunction with an application for disability benefits from 
the Social Security Administration (SSA).  The RO sought to 
obtain the SSA records.  However, in July 2005, the SSA 
informed the RO that no decision had yet been issued.  In 
September 2009, the Veteran submitted a copy of a November 
1995 SSA decision granting him disability benefits.  Because 
the SSA's decision and the records upon which the agency 
based its determination may be relevant to VA's adjudication 
of his pending claims, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2007); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

As to the merits of his claim, the Veteran contends that 
service connection is warranted because he has had low back 
problems since service.  In support, in September 2009, he 
submitted new lay and medical evidence and waived 
consideration of the new evidence by the agency of original 
jurisdiction.  However, as evidence obtained from SSA may be 
pertinent to the claim, it must be considered in view of all 
evidence of record.  38 C.F.R. § 3.303, 20.1304(c) (2008). 

Further, the most recent VA examination of the Veteran's 
spinal disorder was in March 2005.  The record contains 
conflicting VA and private medical opinions on the etiology 
of his current spinal disease.  An additional assessment of 
the disability and an opinion is necessary to decide the 
claim.  38 C.F.R. § 3.159 (c) (2008).    

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all adjudicative and 
medical records associated with a 
November 1995 decision that granted 
disability benefits to the Veteran.  
Associate any records received with the 
claims file.  

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
whether he has a low back disability that 
is related to or had its onset in 
service.  The claims folder should be 
made available and reviewed by the 
examiner.  The examiner must state 
whether it is at least as likely as not 
that any low back disability found to be 
present is related to or had its onset in 
service.  In offering this impression, 
the examiner must acknowledge and discuss 
the lay evidence regarding a continuity 
of symptomatology since service.  All 
findings and conclusions should b set 
forth in a legible report.  

3.  Then readjudicate the appeal.  If the 
decision remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

